PER CURIAM: Appellant pleaded guilty to two counts of burglary in Madison County. He appealed his conviction on one count to this court, asserting that his plea was involuntary because he feared a greater sentence if trial were demanded. This court affirmed the conviction (People v. Singleton, 4 Ill.App.3d 46, 280 N.E.2d 260). Subsequently, appellant filed a petition for post-conviction relief, asserting that his pleas to both counts were involuntary because of a promise by defense counsel that appellant would be paroled in 1 year. The petition was denied after a hearing and an appeal was brought to this court. Appellate counsel has filed a motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, 87 S.Ct. 1396. Counsel has filed a brief in compliance with Anders setting out possible points on appeal. Appellant has been furnished a copy of counsel’s brief, and he has been given ample time to raise any points he chooses. Appellant has not responded. We have considered the motion and reviewed the record and agree that the appeal is without merit. Therefore, we grant the motion allowing withdrawal and affirm the order of the circuit court denying post-conviction relief. Motion granted; judgment affirmed. Mr. JUSTICE CARTER took no part in the consideration or decision of this case.